Citation Nr: 9921141	
Decision Date: 07/29/99    Archive Date: 08/03/99

DOCKET NO.  97-27 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUE

Entitlement to an increased evaluation for the residuals of a 
sesamoidectomy of the left foot with post-surgical calcification 
and degenerative changes, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. L. Smith, Associate Counsel




INTRODUCTION

The veteran had active service from December 1978 to 
December 1982.  

This appeal is before the Board of Veterans' Appeals (Board) from 
a May 1996 determination of the New Orleans, Louisiana, 
Department of Veterans Affairs (VA) Regional Office (RO).  In a 
decision dated on June 30, 1998, the Board denied the appellant's 
claim seeking an increased rating for his left foot disability.  
He appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (hereinafter, "the Court").  In 
December 1998, counsel for the appellant and the Secretary 
submitted a "Joint Motion to Remand, and to Stay Further 
Proceedings" pending a ruling on the motion.  An Order of the 
Court dated in December 1998 granted the joint motion to remand 
and vacated the Board's decision.  This case was remanded to the 
Board for further development, readjudication, and disposition in 
accordance with the Court's order.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the veteran's appeal has been obtained.

2.  The residuals of a sesamoidectomy of the first left toe are 
manifested by complaints of pain and clinical findings of 
calcification, fragments in the soft tissue, and mild 
degenerative joint disease of the first metatarsophalangeal 
joint.  

3.  The probative medical evidence does not show that the first 
left toe disability is manifested by malunion, or nonunion, of 
the metatarsal bones that is greater than moderate.  

4.  The probative medical evidence does not show greater than 
moderate impairment of the left foot.


5.  The symptomatology associated with the degenerative joint 
disease of the metatarsophalangeal joint overlaps with the 
symptomatology associated with the residuals of a sesamoidectomy.  

6.  The left foot disability has not rendered the veteran's 
disability picture unusual or exceptional in  nature, markedly 
interfered with employment, or required frequent inpatient care 
as to render impractical the application of regular schedular 
standards.


CONCLUSION OF LAW

The criteria for an evaluation greater than 10 percent for the 
residuals of a sesamoidectomy of the left foot with post-surgical 
calcification and degenerative changes have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 
4.40, 4.45, 4.71a, Diagnostic Code 5283 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The service medical records show that the veteran was seen 
regularly for chronic sesamoiditis on the fibular side of first 
metatarsal of the left foot.  The veteran underwent a 
sesamoidectomy of both sesamoids under the metatarsal head of the 
left foot in May 1982.  

The veteran underwent a VA examination in May 1990 and service 
connection was granted in July 1990 for status post 
sesamoidectomy of both sesamoids of the left foot with post-
surgical calcifications.  The RO assigned an evaluation of 
10 percent.  

VA outpatient treatment reports show that the veteran was seen in 
January 1996 for left foot treatment.  The diagnosis was left 
foot pain secondary to fragmentation of the medial sesamoid of 
the first metatarsal.  An April 1996 report shows that the 
veteran continued to have pain in the area of the 1982 
sesamoidectomy and indicates that he may benefit from a 
sesamoidectomy.  

The veteran underwent a VA examination for his left foot 
disability in May 1996.  He reported that the inservice surgery 
had not eliminated the pain associated with the first ray of the 
left foot.  He noted that he continued to have pain and reported 
that he could not run as much as he had done in the past and that 
one or two days following running he has flare-up at the site.  
He reported no relief with the use of arch supports and no 
particular shoe helps him to walk comfortably.  

On physical examination, the examiner noted a well-healed 
curvilinear excision proximal to the first metatarsophalangeal 
joint.  The examiner noted pain and tenderness to palpation in 
the area, especially in the first intermetatarsal space.  No 
swelling was found.  Range of motion of the first 
metatarsophalangeal joint was 60 degrees in terms of dorsiflexion 
with coarse crepitus noted.  The hallux was in a rectus position 
not extended or flexed.  There was pain with extension of the 
distal phalanx and in the proximal phalanx of the left big toe 
against resistance.  

The examiner noted that the veteran hit the heels inverted on 
gait analysis.  On x-ray examination, there was some joint 
narrowing of the first metatarsophalangeal joint with some 
chondrosclerosis.  Calcification in the first intermetatarsal 
space and the absence of sesamoids were also found.  The 
impressions were calcification status post sesamoidectomy, mild 
degenerative joint disease of the first metatarsophalangeal joint 
of the left foot, and pain to palpation in the area of the 
calcification.  

The veteran was seen in the VA orthopedic clinic in March and 
May 1997 for complaints of pain in the left forefoot at all 
times.  The March 1997 report shows that the physician 
recommended removal of the lateral sesamoidectomy via a dorsal 
approach. 

Criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment of 
earning capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (1998).  
Generally, the degrees of disabilities specified are considered 
adequate to compensate for a loss of working time proportionate 
to the severity of the disability.  38 C.F.R. § 4.1.

In considering the residuals of injury, it is essential to trace 
the medical-industrial history of the disabled person from the 
original injury, considering the nature of the injury and the 
attendant circumstances, and the requirements for, and the effect 
of, treatment over past periods, and the course of the recovery 
to date.  38 C.F.R. § 4.41.  

Where an increase in a service-connected disability is at issue, 
the present level of disability is of primary concern.  Although 
review of the recorded history of a service-connected disability 
is important in making a more accurate evaluation, see 38 C.F.R. 
§ 4.2, the regulations do not give past medical reports 
precedence over current findings.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned. 38 C.F.R. 
§ 4.7.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the system, 
to perform normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  The 
functional loss may be due to pain which is supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion.  38 C.F.R. § 4.40.  




The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  38 
C.F.R. § 4.45.  

When a diagnostic code provides for compensation based solely on 
limitation of motion, the provisions of §§ 4.40 and 4.45 must be 
considered, and examination upon which evaluations are based must 
adequately portray the extent of functional loss due to pain "on 
use or due to flare-ups."  DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).

Degenerative arthritis, established by x-ray findings, will be 
rated on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  38 
C.F.R. § 4.71a, Diagnostic Code 5003.  Limitation of motion that 
is noncompensable under the applicable diagnostic code is 
assigned a 10 percent evaluation under Diagnostic Code 5003, for 
each such major joint or group of minor joints affected by 
limitation of motion.  Id.  In the absence of limitation of 
motion, a 10 or 20 percent evaluation is assigned for x-ray 
evidence of involvement of 2 or more joints, depending upon 
whether there are occasional incapacitating exacerbations.  Id.  

The service medical records show that the veteran underwent a 
sesamoidectomy of both sesamoids under the first metatarsal head 
of the left foot in May 1982.  The schedule of ratings provide a 
10 percent evaluation for malunion of, or nonunion of, the tarsal 
or metatarsal bones.  38 C.F.R. § 4.71a, Diagnostic Code 5283.  
Moderately severe malunion or nonunion warrants a 20 percent 
evaluation and severe malunion or nonunion warrants a 30 percent 
evaluation.  Id.





The schedule provides that "other foot injuries" manifested by 
severe symptoms warrant a 30 percent evaluation and moderately 
severe symptoms warrant a 20 percent evaluation.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5284.  Foot injuries manifested by 
moderate symptoms warrant a 10 percent evaluation.  Id.  The 
schedule also provides that actual loss of use of the foot will 
be evaluated as 40 percent disabling.  Id. 

Ratings shall be based as far as practicable, upon the average 
impairments of earning capacity with the additional proviso that 
the Secretary shall from time to time readjust this schedule of 
ratings in accordance with experience.  To accord justice, 
therefore, to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, upon 
field station submission, is authorized to approve on the basis 
of the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected disability or 
disabilities.  The governing norm in these exceptional cases is: 
A finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of the 
regular schedular standards.  38 C.F.R. § 3.321(b)(1).

When, after consideration of all of the evidence and material of 
record in an appropriate case before VA, there is an approximate 
balance of positive and negative evidence regarding the merits of 
an issue material to the determination of the matter, the benefit 
of the doubt in resolving each such issue shall be given to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990) (finding 
that a veteran need only demonstrate an approximate balance of 
the evidence to prevail, rather than a fair preponderance of the 
evidence).


Analysis

Upon review of the record, the Board concludes that the veteran's 
claim for an increased evaluation for the left foot disability is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991); Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  The Board is also 
satisfied that all relevant facts have been properly developed.  
No further assistance to the veteran is required to comply with 
the duty to assist as mandated by 38 U.S.C.A. § 5107.

The Board finds that the probative medical evidence does not show 
that an increased evaluation for the residuals of a 
sesamoidectomy of the first left toe is warranted.  Specifically, 
the probative medical evidence does not show that the malunion of 
the metatarsal bones is greater than moderate to warrant a higher 
evaluation. 

The Board notes that the terms "moderate" and "moderately severe" 
are not defined in the VA Schedule for Rating Disabilities.  
Rather than applying a mechanical formula, the Board must 
evaluate all of the evidence to the end that its decisions are 
"equitable and just."  38 C.F.R. § 4.6.  It should also be noted 
that use of terminology such as "mild" by VA examiners and 
others, although an element of evidence to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6.

The medical evidence shows that the veteran's left foot 
disability is manifested by complaints of left forefoot pain and 
clinical findings of tenderness in the area of the 
intermetatarsal space.  The May 1996 radiographic report shows 
that the sesamoid bones are absent from the first metatarsal 
joint and focal fragmented bone density in the soft tissues along 
the lateral aspect of the distal left metatarsal.  While the 
evidence shows fragmented bones in the soft tissue, the evidence 
does not show malunion of the metatarsal that is greater than 
moderate under Diagnostic Code 5283. 



The Board has also considered the veteran's left foot disability 
in light of the criteria for "other foot injuries."  38 C.F.R. 
§ 4.71a, Diagnostic Code 5284.  The Board finds that the evidence 
does not support a finding that the manifestations of the left 
foot disability are greater than moderate.  While the evidence 
shows pain and tenderness in the area of the first 
intermetatarsal space and calcification, the evidence shows no 
swelling in the area.  The VA examiner described the degenerative 
joint disease as mild.  Notwithstanding coarse crepitus, the 
first metatarsophalangeal joint had 60 degrees of dorsiflexion.  
The examiner also found no periarticular swelling of the joint 
and noted that muscles of the left foot were 5/5 in terms of 
strength.  

The medical evidence also shows that the veteran can run on the 
left foot.  The veteran reported flare-ups at the surgical site 
following running.  Notwithstanding the flare-ups following 
activity and pain to palpation in the area of the calcification, 
the evidence does not show that the left foot disability is 
greater than moderate.

The Board also notes that Diagnostic Codes 5283, 5284 are not 
predicated on range of motion, and thus the provisions of §§ 4.40 
and 4.45, with respect to functional loss due to pain do not 
apply.  Johnson v. Brown, 9 Vet. App. 7, 11 (1996).

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One Diagnostic Code may be more 
appropriate than another based on such factors as an individual's 
relevant medical history, the current diagnosis and demonstrated 
symptomatology.  Any change in Diagnostic Code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  In this case, the Board 
has considered whether another rating code is "more appropriate" 
than the one used by the RO.  See Tedeschi v. Brown, 7 Vet. App. 
411, 414 (1995).




In this regard, the terms of the December 1998 Joint Motion to 
Remand provided that a remand to the Board was required to 
adjudicate a separate disability evaluation for degenerative 
joint disease of the first metatarsophalangeal joint.  The law 
regarding separate evaluations provides that except as otherwise 
provided in the rating schedule, all disabilities, including 
those arising from a single disease entity, are to be rated 
separately, unless the conditions constitute the same disability 
or the same manifestation.  38 C.F.R. §§ 4.14, 4.25; Esteban v. 
Brown, 6 Vet. App. 259 (1994).  The critical inquiry in making 
such a determination is whether any of the symptomatology is 
duplicative of or overlapping; the Court has held that the 
appellant is entitled to a combined rating where the 
symptomatology is distinct and separate.  Esteban, 6 Vet. App. at 
262.

Initially the Board notes that the schedular criteria for 
degenerative arthritis provide that arthritis established by x-
ray findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint or 
joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  There 
are no such codes with respect to limitation of motion for the 
feet or toes.  The Board also notes that the first 
metatarsophalangeal joint constitutes a single minor joint.  See 
38 C.F.R. § 4.45(f).  Hence, a compensable schedular evaluation 
is not available pursuant to Diagnostic Code 5003.  

Secondly, notwithstanding the foregoing criteria with respect to 
degenerative arthritis, the Board believes following a review of 
the evidence of record that the symptomatology associated with 
the degenerative joint disease of the first metatarsophalangeal 
joint is duplicative of and overlaps with the symptomatology 
associated with the residuals of a sesamoidectomy.  Hence, a 
separate evaluation is not available for degenerative joint 
disease without violating the regulatory prohibition against 
pyramiding.  See Esteban, supra.  


In this regard, the probative medical evidence shows that 
degenerative joint disease of the first metatarsophalangeal joint 
is clinically manifested by coarse crepitus during passive range 
of motion.  The probative medical evidence also shows that the 
veteran's left foot disability is manifested by pain to palpation 
in the area of the calcification of the left foot.  The May 1996 
x-ray report shows that the calcification is located in the soft 
tissues along the lateral aspect of the distal left metatarsal.  
Thus, the probative medical evidence shows that the area of the 
calcification is in the same area as the first 
metatarsophalangeal joint.  

The veteran's left foot disability is currently evaluated 
pursuant to Diagnostic Code 5283, pertaining to nonunion or 
malunion of the tarsal or metatarsal bones.  Here, the 
calcification at the distal left metatarsal and the narrowing of 
the first metatarsophalangeal joint both involve musculoskeletal 
disorders that are accounted for by Diagnostic Code 5283.  Thus, 
the symptomatology associated with degenerative joint disease of 
the first metatarsophalangeal joint is not distinct and separate 
from that of the residuals of a sesamoidectomy.  

The probative medical evidence also shows that the residuals of a 
sesamoidectomy are manifested by a surgical scar.  In this 
regard, a separate evaluation for the operative scar would be 
available so long as none of the symptomatology associated with 
the scar is duplicative of or overlapping with the symptomatology 
associated with musculoskeletal disability contemplated under 
Diagnostic Code 5283.  Esteban, supra.  

The schedular criteria provide an evaluation of 10 percent for 
superficial scars which are tender and painful on objective 
demonstration.  38 C.F.R. § 4.118, Diagnostic Code 7804.  Here, a 
separate evaluation is not warranted because the medical evidence 
shows that the scar is well-healed.  Although the medical 
evidence shows pain and tenderness to the area, this 
symptomatology supports the compensable evaluation currently 
provided under Diagnostic Code 5283.  Thus, a separate evaluation 
is not warranted for the post-operative scar. 

As required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
the Board has considered all potential applicable provisions of 
all pertinent regulations, whether or not they have been raised 
by the veteran or his counsel.  However, there is no regulation 
that provides a basis upon which to assign a higher evaluation 
with respect to the veteran's service-connected left foot 
disability, for the reasons discussed herein.

The Board notes that the RO provided the veteran with the 
criteria requisite for assignment of an increased evaluation on 
an extraschedular basis under 38 C.F.R. § 3.321(b)(1), when it 
denied his claim for an increased evaluation.  The Board concurs 
that the evidentiary record does not support a grant of 
entitlement to an increased evaluation on an extraschedular 
basis.  In this regard, the Board notes that the appellant's left 
foot disability has not rendered his disability picture unusual 
or exceptional in nature.  When examined by VA in May 1996, the 
veteran complained that his life style had been altered by his 
left foot disability.  The alteration was reported to involve his 
inability to run as much as he could in the past; nonetheless, 
the veteran was still running.

The veteran expressed no complaints that his left foot disability 
had in any way interfered in the performance of any gainful 
employment.  Accordingly, the left foot disability has not been 
shown to markedly interfere with employment.  Additionally, the 
Board notes that post service treatment for left foot 
symptomatology has been limited to that rendered on an outpatient 
basis in view of the treatment documentation associated with the 
claims file.  Thus, the left foot disability has not required 
frequent inpatient care.

The Board finds that the current 10 percent schedular evaluation 
adequately compensates the veteran for any impairment of earning 
capacity.  His left foot disability has not render his disability 
unusual or exceptional in nature.  No basis exists upon which to 
predicate referral of his case to the Director of the VA 
Compensation and Pension Service for consideration of an 
evaluation in excess of 10 percent on an extraschedular basis 
under the criteria of 38 C.F.R. § 3.321(b)(1).

Based upon a full review of the record, the Board finds that the 
evidence is not so evenly balanced as to require application of 
the benefit of the doubt in favor of the veteran.  Gilbert, 
1 Vet. App. at 56.  Accordingly, the Board finds that the 
criteria have not been met for an increased schedular evaluation 
for the residuals of a sesamoidectomy of the left foot with post-
surgical calcification and degenerative changes.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 5283.


ORDER

Entitlement to an evaluation in excess of 10 percent for the 
residuals of a sesamoidectomy of the left foot with post-surgical 
calcification and degenerative changes is denied.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals


 

